Citation Nr: 1036259	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1970 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, NY.  

The claim for a total disability rating is deferred until the 
claim of service connection for a back disability is finally 
adjudicated.  

In April 2009, the Board remanded the claim of service connection 
for a back disability for further development.  As the requested 
development has not been completed, further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that during service in 1971 or in 1972 he was 
hospitalized at the U.S. Army Hospital at Fort Still for back 
problems after a helicopter crash.  

In April 2009, the Board remanded the claim to obtain the 
hospital records.  In June 2010, the National Personnel Records 
Center reported that there were no hospital records for 1972.  



As the Board directed that records be obtained for 1971, which 
was not addressed by the National Personnel Records Center, and 
as VA will make as many requests as necessary to obtain relevant 
records from a Federal department or agency unless VA concludes 
that the records sought do not exist or that further efforts to 
obtain the records would be futile, 38 C.F.R. § 3.159(c)(2), 
further development is needed.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify where the 
helicopter crash occurred; the cause of the 
crash, for example, a mechanical failure 
resulting in a hard landing; what was the 
Veteran's duties on the helicopter at the 
time of the crash; how the Veteran was 
injured; the unit designation of the 
helicopter; and the Veteran's unit. 

2. Obtain the Veteran's service personnel 
records. 

3. Ask the NPRC to search the in-patient 
records of the Reynolds Army Hospital at Fort 
Still, Oklahoma, for 1971 for documentation 
of treatment of a back injury. If the records 
do not exist or that further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e). 

4. After the development requested is 
completed, adjudicate the claim of service 
connection.  If the benefit sought remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.








The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


